Title: James Monroe to Thomas Jefferson, 22 July 1818
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            washington 
              July 22. 1818
          
          I expected long before this to have had the pleasure of seeing you in Albemarle, but the necessity of being here, on the receit of Genl Jackson’s report, of his operations in Florida, & in the expectation of the return of our commissrs from Buenos Ayres, whom I wishd to meet, detaind me in Loudoun till lately, when on the occurrence of both events I returnd to the city.
          The occurrence at Pensacola, has been full of difficulty, but without incurring the charge of committing a breach of the Constitution, or of giving to Spain just cause of war, we have endeavour’d to turn it to the best account of our country, & credit of the commanding General. We shall tell the Spanish minister, that the posts will be deliverd up, but that their attack, was owing to the misconduct of the Spanish officers, whose punishment wod be demanded of his govt, and that his govt must keep a strong force in Florida, to enable it to comply with the stipulation of the treaty of 1795, which would be rigorously enacted. The proof of misconduct in the Spanish officers, in stimulating the Indians to make war, furnishing them with munitions of war to carry it on &ca, is very strong. It has appear’d to be altogether improper, to hold the posts, as that would amount to a decided act of hostility, and might be considerd an usurpation of the power of Congress. To go to the other extreme has appeard to be equally improper, that is, to bring Genl Jackson to trial, for disobedience of orders, as he acted on facts which were unknown to the govt when his orders were given, many of which indeed occurr’d afterwards; & as his trial, unless he should ask it himself, would be the tryumph of Spain, & confirm her in the disposition not to cede Florida.
          I lately transmitted to Mr Madison a copy of a paper, written at Moscow, by order of the Emperor, as the basis of his instructions to his ministers at the allied courts, relative to the differences between Spain & her Colonies, & likewise a copy of a letter which I have written to Generl Jackson, on the subject mentiond above, for your joint information. Those papers, will give you full information, on both subjects. I shall leave this to day or tomorrow for Loudoun, whence I shall proceed without delay with my family for Albemarle, where I hope to find you in good health.
          
            with great respect & esteem your friend & servant
            James Monroe
          
        